Russell, J.
1. The verdict for $10,000 against the defendant was fully authorized hy the evidence. There was no error in refusing to grant a mistrial because the plaintiff’s mother fainted during the argument of the ease; especially in view of the instruction by the court to the jury not to allow this incident to influence them.
2. That a marriage was solemnized between the plaintiff and the defendant subsequently to the trial and judgment is not ground for motion for new trial, and was properly disregarded by the trial judge.

Judgment affirmed.